UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-6286


EDGAR SEARCY, a/k/a Edgar Joe Searcy,

                Plaintiff – Appellant,

          v.

NFN SKINNER; UNITED STATES OF AMERICA; UNITED STATES
ATTORNEY GENERAL; DIRECTOR OF FEDERAL BUREAU OF PRISONS;
WARDEN FCI BENNETTSVILLE; WARDEN FCI ESTILL; UNKNOWN
EMPLOYEES, of US Department of Health; CARLOS BROWNLEE;
FEDERAL BUREAU OF PRISONS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:07-cv-03347-GRA)


Submitted:   July 29, 2010                 Decided:   January 31, 2011


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edgar Searcy, Appellant Pro Se.         Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees; Carlos Brownlee, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Edgar   Searcy      appeals    the   district     court’s       order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42   U.S.C.   § 1983   (2006)     complaint.       We    have

reviewed the record and find no reversible error.                 Accordingly,

we   affirm     for   the     reasons   stated     by   the   district      court.

Searcy v. Skinner, No. 6:07-cv-03347-GRA (D.S.C. Feb. 3, 2009).

We   dispense    with      oral   argument   because    the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2